Citation Nr: 1414776	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency Indemnity Compensation (DIC) based on the appellant's status as surviving spouse of the Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and W.I.S.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1983.  He died in February 1996.  The appellant is the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.  The appellant testified at a Board video conference hearing at the RO in St. Petersburg in November 2011.


FINDINGS OF FACT

1.  The Veteran and the appellant married in December 1962.

2.  The Veteran and the appellant were legally divorced in January 1989; the divorce decree for this divorce is final and was entered by a Family Court Judge in the Twelfth Judicial Circuit in Florence, South Carolina.

3.  The Veteran died in February 1996.  The death certificate listed his marital status as divorced.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC have not been met. 38 U.S.C.A. §§ 101(3), 103, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Merits of the Claim

The appellant contends that she is entitled to DIC benefits as the surviving former spouse of the Veteran.

Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002). 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The appellant must also have lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2013).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, copies of Florence County, South Carolina, Family Court records from the Twelfth Judicial Circuit, here presumed valid and whose validity is not contested by the appellant, reflect that the Veteran and the appellant were married in December 1962 and divorced in January 1989.  The divorce decree for their divorce is final and was entered by a Family Court Judge from the Twelfth Judicial Circuit in Florence County, South Carolina.  The Veteran died in February 1996; and his marital status at the time of his death was listed on the death certificate as divorced. 

The appellant testified at the November 2011 Board hearing that she filed for divorce from the Veteran because he had psychiatric problems, was an alcoholic, and also abused drugs.  She noted that they separated in 1986 and then divorced in 1989.  She and W.I.S., the Veteran's daughter, also noted that the appellant was suffering from physical and mental abuse from the Veteran.  However, the appellant indicated that she still loved the Veteran and felt that she was "entitled to what they had together."  See November 2011 Board hearing transcript, p. 5.  Specifically she noted that she felt she was entitled to the Veteran's benefits even though they were divorced because she qualified under the "20/20/20 program."   See id. at p. 5.  The appellant submitted a copy of an internet article addressing an overview of the Uniformed Services Former Spouse Protection Act (USFSPA), which noted that former spouses could continue to receive commissary, exchange, and health care benefits after a divorce if the service member served for at least 20 years of creditable service, the marriage lasted at least 20 years, and the period of marriage overlapped the period of service by at least 20 years.  Former spouses who met this criteria were known as 20/20/20 former spouses and were entitled to full commissary, exchange, and health care benefits.  W.I.S. further noted that the Uniform Services Former Spouse Protection Act stated that even if divorced, the former spouse could still qualify for benefits if there were extenuating circumstances like mental illness that led to divorce.  See id. at p. 9.  W.I.S. also commented that if the Veteran had been in his right mind he would have wanted the appellant to be taken care of.  Id.

Initially the Board notes that as to the appellant's argument that she should be entitled to VA death benefits as a former spouse of the Veteran, because she is receiving benefits under the Uniformed Services Former Spouses Protection Act, 10 U.S.C.A. § 1408  (West 2002), VA is bound by the laws enacted by Congress and implemented through the Code of Federal Regulations which specifically outline who is and who is not a spouse of a veteran.  By the same token, the USFSPA referenced by the appellant in the materials she has submitted is not determinative of the outcome of this matter.  The USFSPA is administered and adjudicated by the Department of Defense.  Therefore, this law does not affect the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits.

The evidence does not show that the January 1989 divorce decree was set aside by a court of competent jurisdiction at any time prior to the Veteran's death, and the appellant has not contended that she was not divorced from the Veteran.  Indeed, the appellant fully admits that she divorced the Veteran and that they never remarried each other.  The appellant contends, however, that she should be entitled to DIC benefits because her divorce from the Veteran was due to the Veteran's mental health problems as well as his alcohol and drug abuse, and mental and physical abuse toward her.  

The Board acknowledges and is sympathetic to the appellant's assertions that the divorce took place because of the Veteran's mental health issues.  However, the reason for the divorce is not at issue, nor is any other characteristic of the appellant's valid marriage to the Veteran, except for its termination in divorce.  As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  As for the exception under 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, this only applies if the Veteran and appellant were separated, and not divorced.  

The undisputed evidence of record shows that the appellant was not married to the Veteran at the time of his death.  Thus, the appellant's divorce from the Veteran bars her from eligibility for status as his surviving spouse.  Id.  

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, her claim of entitlement to DIC must be denied as a matter of law.  See Sabonis, at 430.


ORDER

Entitlement to Dependency Indemnity Compensation (DIC) based on the appellant's status as surviving spouse of the Veteran is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


